Order filed March 12, 2019




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00039-CV
                                  ____________

         In the Interest of E.C.S., A.M.B., T.J.B., and K.M.S., children


                        On Appeal from the County Court
                               Grimes County, Texas
                        Trial Court Cause No. 34,344-CCL


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was originally due February 12, 2019. On February 13, 2019 this
court ordered appellant’s attorney Michael Casaretto to file the brief on or before
February 25, 2019. On February 26, 2019 when no brief had been filed this court
ordered the trial court to hold a hearing to determine (1) the reason for the failure to
file a brief, (2) whether appellant desired to continue the appeal, and (3) if appellant
desired to continue the appeal a date certain when appellant’s brief would be filed.
This court’s order instructed that if counsel filed a brief before the date of the
requested hearing the trial court would not need to hold a hearing. Still, no brief has
been filed.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      The trial court held a hearing at which appellant’s counsel stated appellant
wanted to pursue the appeal. As reason for failure to file the brief counsel claimed
he received no communication from this court informing him when the brief was
due. As to when a brief could be filed counsel claimed he could file a brief within
three to four weeks.

      Therefore, we order appellant’s appointed counsel Michael Casaretto, to file
appellant’s brief no later than April 1, 2019. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court will require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM